

April 27, 2016




Bhagwat Swaroop
864 Renetta Court
Los Altos, CA 94024


Dear Bhagwat,


Proofpoint is a next generation cyber security company that protects the way
people work today. We give organizations the power to do three critical things;
1) Protect people from advanced attacks that target them via email, mobile apps
and social media; 2) Protect the information people create from advanced attacks
and compliance violations, and 3) Equip people to respond quickly when things go
wrong.


It is my pleasure to offer you the full-time position of EVP & General Manager,
Protection at Proofpoint Inc. (“Proofpoint” or “Company”). This letter shall
serve to confirm the terms of your employment with the Company.


1.Duties. You will report to Gary Steele, CEO, who will assign and direct your
job duties and responsibilities. You will work from our office located in
Sunnyvale, CA. The Company may change your position, duties, and work location
from time to time as it deems necessary.


2.Compensation


a.
Salary. Your annual base salary will be $350,000 less payroll deductions and all
required withholdings. You will be paid semi-monthly on the Company’s regular
payroll dates.



Variable Compensation.  Variable compensation is a key element of Proofpoint’s
Total Rewards program. The position you are filling qualifies you to participate
in the Proofpoint Executive Corporate Bonus Plan with a target of 50% of your
base salary. Actual participation is based on two factors: date of hire (must be
an active employee on or prior to September 30th of the Plan year) and
establishing and submitting MBOs (agreed to by you and your manager) within 30
days of your start date. Actual funding and payment amounts are contingent on
corporate performance and you meeting your individual MBOs. This annual bonus,
its associated payment amount and format (delivery method) is subject to the
terms and conditions of the Proofpoint Bonus Plan Document located on the
Company intranet. The Company reserves the right to change, amend or cancel this
program at any time. Bonus amounts in the first year of employment are prorated
based on date of hire.




b.
Benefits. You will be eligible to participate in the Company’s benefit programs
and plans offered to our employees who work more than 30 hours per week
(medical, dental, vision, life insurance, disability insurances, 401(k), sick
leave and paid time off, etc. in accordance with the terms of the respective
benefit plans.



The Company reserves the right to change or otherwise modify, in its sole
discretion, the preceding terms of employment.


c.
Equity.

a.
Upon the commencement of your employment, and subject to approval by the
Company’s Board of Directors, the Company will recommend to the Board that you
be granted an option to purchase 25,000 shares of the Company’s Common Stock
(the “Option”) at an exercise price equal to the fair market value on the date
of grant. The Option shall be subject to the vesting restrictions and all other
terms of Proofpoint’s 2012 Equity Incentive Plan and your Stock Option
Agreement, and related agreements.



b.
Upon commencement of your employment, and subject to approval by the Company’s
Board of Directors, the Company will recommend to the Board that you be granted
a Restricted Stock Unit (“RSU”) award of 47,500 shares of Proofpoint Common
Stock. The grant shall be subject to the vesting restrictions and all other
terms of Proofpoint’s 2012 Equity Incentive Plan and your Restricted Stock Unit
Agreement, and related agreements.



c.
Upon commencement of your employment, and subject to approval by the Company’s
Board of Directors, the Company will recommend a grant of 11,000 Performance
Restricted Stock Units (PRSUs). Vesting is subject to Company achievement of
specific growth targets within the specified timeframe as outlined in the grant
document and is subject to all other terms of Proofpoint’s 2012 Equity Incentive
Plan and your Restricted Stock Unit Agreement, and related agreements.



d.
Upon commencement of your employment, and subject to approval by the Company’s
Board of Directors, the Company will recommend to the Board that you be granted
a Restricted Stock Unit (“RSU”) award of 4,000 shares of Proofpoint Common
Stock. The grant shall vest in its entirety one year from your date of hire with
the Company and will be subject to the vesting restrictions and all other terms
of Proofpoint’s 2012 Equity Incentive Plan and your Restricted Stock Unit
Agreement, and related agreements.



e.
Employee Stock Purchase Plan (ESPP) - If you are regularly scheduled to work 20
or more hours per week you will also be eligible to participate in the Company’s
ESPP program. ESPP enrollment is available in May and November of each calendar
year.





3.Company Policies. As a Company employee, you will be expected to abide by
Company rules and policies, and execute and abide by the Company’s
Confidentiality, Noncompetition, and Invention Assignment Agreement, a copy of
which is attached hereto as Exhibit A for your execution. You must sign this
agreement as a condition of your employment.


4.Former Employers. In your work for the Company, you will be expected not to
use or disclose any confidential information, including trade secrets, of any
former employer or other person to whom you have an obligation of
confidentiality. Rather, you will be expected to use only that information which
is generally known and used by persons with training and experience comparable
to your own, which is common knowledge in the industry or otherwise legally in
the public domain, or which is otherwise provided or developed by the Company.
You hereby represent that you will be able to perform your job duties for the
Company within the guidelines described above. You also agree that you will not
bring onto Company premises any confidential information or property belonging
to any former employer or other person to whom you have an obligation of
confidentiality. You further agree that your employment with the Company, and
your signing of this offer letter, agreement(s) concerning equity granted to
you, if any, and the Company's Confidentiality, Noncompetition, and Invention
Assignment Agreement, will not violate any agreement currently in place between
yourself and current or past employers.


5.Exposure to Offensive Content. As an employee of the Company, your work may
include regular exposure to, and work with, visual material and words of a
sexual, racially derogatory, or other offensive nature (“Offensive Content”).
Such exposure to Offensive Content may cover a substantial part of the work day.
By signing below, you voluntarily consent to proceed with employment by the
Company with the understanding that you may be exposed to Offensive Content.


6.Alternative Dispute Resolution. As a condition of your employment, you must
sign the Arbitration Agreement attached as Exhibit B.


7.Conflicts.     As an exempt employee, you are expected to work the number of
hours required to get the job done. However, you are generally expected to be
present during normal business hours, which will be established by the Company
and may be changed as needed to meet the needs of the business. You agree that
during your employment with Proofpoint, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which Proofpoint is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to Proofpoint.


8.Employment Status. Your employment with the Company is “at-will,” meaning that
you may terminate your employment with the Company at any time and for any
reason whatsoever simply by notifying Proofpoint. Likewise, the Company may
terminate your employment at any time, for any reason, with or without cause or
advance notice. Any modification or change in your at will employment status may
only occur by way of a written employment agreement signed by you and the Chief
Executive Officer or VP, Human Resources of the Company.


9.Miscellaneous. This letter, together with your Confidentiality,
Noncompetition, and Invention Assignment Agreement and the Arbitration
Agreement, constitutes the entire agreement between you and the Company with
respect to the subject matter hereof and supersedes any other agreements or
promises made to you by anyone, whether oral or written.


Please note that because of employer regulations adopted in the Immigration
Reform and Control Act of 1986, within three (3) business days of starting your
new position you will need to present documentation demonstrating that you have
authorization to work in the United States. This offer is contingent upon a
satisfactory verification of criminal, education, driving and/or employment
background. This offer can be rescinded based upon data received in the
verification.


Please sign and date this letter, and its exhibits by close of business on
Tuesday April 26, 2016 if you wish to accept employment with Proofpoint under
the terms in this offer letter. Employment is subject to first successfully
clearing the background check noted above.  New Hire Orientation is held each
Monday at 8:30 AM. You will be provided information regarding your scheduled
orientation before your start date.


We look forward to you joining the Proofpoint team and working toward our
continued success. If there are any aspects of our offer which you would like
clarified, please let us know.


Best Regards,
    
/s/ Sharyl Givens
                    
Sharyl Givens
Vice President Human Resources


I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.




Understood & Agreed:


/s/ Bhagwat Swaroop


Bhagwat Swaroop




